office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b05 postn-120761-11 third party communication none date of communication not applicable uilc date date to glenn deloriea s gd program manager technical advisors group iv small_business self-employed from christopher j wilson senior counsel branch passthroughs special industries subject postn-120761-11 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue how are the recapture provisions of sec_42 applied when the service adjusts a building’s eligible_basis under sec_42 as the result of an audit of a tax_year subsequent to the first year of the credit_period for which the period for assessment has expired closed taxable_year considering bentley court ii limited_partnership v commissioner tcmemo_2006_113 bentley conclusion the recapture provisions of sec_42 apply if the service’s adjustment of a building’s eligible_basis under sec_42 as a result of an audit of a taxable_year subsequent to a closed taxable_year results in a decrease in the qualified_basis used to compute the credit the service may rely on the qualified_basis as reported in a closed taxable_year when applying the recapture provisions of sec_42 the service may also recalculate the qualified_basis in a closed taxable_year in appropriate circumstances law and analysis sec_42 provides the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction of the eligible_basis postn-120761-11 sec_42 defines eligible_basis of a new_building as its adjusted_basis as of the close of the first year of the credit_period sec_42 provides rehabilitation_expenditures paid_or_incurred by the taxpayer with respect to any building are treated as a separate new_building sec_42 defines the credit_period as the period of ten years beginning with the taxable_year in which the building is placed_in_service or at the election of the taxpayer the succeeding taxable_year sec_42 defines the compliance_period with respect to any building as the period of fifteen taxable years beginning with the first taxable_year of the credit_period sec_42 provides that if as of the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year then the taxpayer’s tax for the taxable_year shall be increased by the credit recapture_amount in bentley the issue was whether the recapture provisions of sec_42 applied to a taxpayer the taxpayer claimed sec_42 credits for six years through the service audited the and tax returns for which the period of assessments had not expired open taxable years and determined that the applicable_fraction was zero thus qualified_basis was zero and the entire credit claimed for the three years under audit was disallowed the service applied sec_42 to recapture of the credit claimed in the three closed taxable years ie and as part of the adjustment to the tax_return the taxpayer protested imposition of recapture arguing that its qualified_basis for the entire six-year period was zero and therefore there was no difference between the qualified_basis in and and no recapture the court held that because taxpayer represented on its returns that it was entitled to sec_42 credits in a closed taxable_year that taxpayer was estopped under the duty_of_consistency doctrine to deny that it had the reported qualified_basis at the end of that closed taxable_year the court explained that this doctrine is intended to prevent a taxpayer from taking a position in an earlier year and a contrary position in a later year after the limitations_period has run on the earlier year the court upheld the service’s position and taxpayer’s concession that qualified_basis at the close of the first open taxable_year was zero and that the taxpayer was subject_to recapture under sec_42 because the qualified_basis for was less than the qualified_basis taxpayer reported at the end of ie the prior closed taxable_year bentley makes clear that when applying the recapture provisions of sec_42 the service may rely on a taxpayer’s qualified_basis as reported by that taxpayer for a closed taxable_year since eligible_basis is a component of qualified_basis bentley suggests that notwithstanding sec_42 the service is not required to adjust a taxpayer’s eligible_basis in preceding closed taxable years accordingly the service may accept the taxpayer’s reported qualified_basis including eligible_basis in a closed taxable_year for purposes of applying the recapture provisions of sec_42 while the court’s opinion in bentley is clear that the service is not required to recalculate qualified_basis in a closed taxable_year the court does not restrict the service from recalculating a taxpayer’s qualified_basis in a closed taxable_year for postn-120761-11 purposes of making a determination in a taxpayer’s open taxable_year thus the service may in its discretion recalculate a taxpayer’s qualified_basis in closed taxable years for purposes of making a determination in an open taxable_year case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call james holmes or chris wilson at if you have any further questions
